DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/01/22 (“Amend.”), in which: claims 1 and 19 are amended; claim 3 is cancelled; and the rejection of the claims are traversed.  Claims 1, 2 and 4-19 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 11/01/22 have been fully considered but are not persuasive.  
Applicant argues on pages 9 and 10 of the instant Remarks:
The Office Action interprets the pixel module 22 in FIG. 16 of Cok as the driving backplane of the application. However, a skilled person in the art would not regard the pixel module 22 of Cok as a driving backplane. There is no element in Cok can be interpreted as the driving backplane of the application. In fact, the pixels 20 included by the pixel module 22 of Cok are disposed on the system substrate 12, and the sensor 64 is also disposed on the system substrate 12, which does not disclose the features of arranging the micro LED and the light sensor respectively on different carriers (a driving backplane and a transparent substrate) defined by ”a plurality of micro (light-emitting diodes) LEDs, disposed on the driving backplanes” and ”a plurality of light sensors, disposed on the transparent substrate” recited in claim 1 of the application. Therefore, the further features about the relative arrangement of the light sensor and the driving backplane defined by “parts of the light sensors are arranged along a gap between adjacent two of the driving backplanes” recited in the amended claim 1 is not disclosed by Cok.

The examiner respectfully disagree.  The structure of the “driving backplane” is not specifically claimed (limited) in any of the claims.  Therefore, under Broadest Reasonable Interpretation (BRI), as outlined in the MPEP, the examiner construes portion, 22 of Cok as the driving backplane.  Wherein, the driving backplane comprises, according to Cok, a pixel circuit, 24 which controls (drives) each pixel [0062], thereby, supporting the limitation portion, 22 as the “driving backplane.”  The examiner suggests amending the claim language to more clearly articulate the structure of the “driving backplane” to overcome the current rejection and remove the BRI taken by the examiner. 

Applicant argues on pages 10 and 11 of the instant Remarks: 

In addition, the Office Action interprets the backplane substrate 12 of Bower as the transparent substrate of the application and asserts that Bower disclose the feature “a transparent substrate having a display surface” recited in claim 1 of the application. However, according to para. [0084] of Bower reciting “The inorganic LEDs can be bottom emitters mounted to emit light through the substrate 10 and the substrate 10 can be transparent to the light emitted by the inorganic LEDs” and para. [0085] of Bower reciting “light emitted by the semiconductor 33 passes only through the transparent substrate 10°, the light emitted by the micro integrated circuits 30 is toward and passes through the substrate 10 for displaying an image, but is not designed to pass through the backplane substrate 12 or displaying an image. That is, one skilled person in the art would not regard the backplane substrate 12 as a display interface. Further, as shown in Fig. 9 of Bower, several elements (such as the solder connection 25, the backplane electrical interconnections 27, the second integrated circuit 40 and the backplane integrated circuits 42) are arranged between the micro integrated circuits 30 and the backplane substrate 12, which obstructs the light emitted by the micro integrated circuits 30 from passing through the backplane substrate 12, and thus the backplane substrate 12 is impossible to be a display interface. Hence, the feature “a transparent substrate having a display surface” recited in claim 1 of the application is not disclosed by Bower.

The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transparent substrate having a display interface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant appears to limit “display surface” as a surface on which images are formed or displayed (display interface).  However, under broadest reasonable interpretation outlined in the MPEP, the limitation “transparent substrate having a display surface” does not require a display interface for displaying an image.  Since the emitters provide image/light on a side of the substrate, that side of the substrate can be considered a display surface.  The examiner suggests amending the claim language to more clearly define “display surface.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Cok (US Publication 2018/0191978).
Regarding independent claim 1, Bower teaches a spliced display, comprising: 
a transparent substrate having a display surface and a back surface opposite to each other (In Fig. 9, Bower illustrates a transparent substrate, 12 which can be made of glass ([0092]));
a plurality of driving backplanes, disposed on the back surface of the transparent substrate and spliced with each other; a plurality of micro (light-emitting diodes) LEDs, disposed on the driving backplanes respectively and located between the driving backplanes and the transparent substrate, wherein each of the driving backplanes is corresponding to parts of the micro LEDs; and (Fig. 9 illustrates two modules disposed on the back surface of the transparent substrate, 12 and are spliced together via electrical connections.  The modules comprise of integrated circuits, 30 that are micro LEDs ([0084]). Each LED module comprise a driving backplane , 10 (see Fig. 8), thereby providing a plurality of driving backplanes in a spliced display. ([0010,0077]).  Fig. 9 illustrates the micro LEDs, 30 arranged in an array between the driving backplane and transparent substrate);
Although Bower teaches of having a transparent substrate and micro LEDs, Bower does not explicitly teach:
a plurality of light sensors, disposed on the transparent substrate and located between the micro LEDs and the transparent substrate, wherein each of the light sensors is adjacent to at least two of the micro LEDs, and at least one of the at least two of the micro LEDs is adjacent to two of the light sensors.
However, in the field of pixel modules, Cok discloses of having a plurality of micro-LEDs, 60 ([0062]) located in a pixel module and on a pixel (driving) module substrate, wherein the pixel module substrate is located on a transparent substrate, 12 ( [0054, 0107]).  See Fig. 6. In addition, Cok discloses of using light (photo) sensors, 64, which can be located on, in, over or under the transparent substrate, 12 ([0090]).  Fig. 16 illustrates the light sensors, 64 adjacent to at least two micro LEDs, 60 and at least one of the at least two micro LEDs is adjacent to two of the light sensors. Cok also illustrates a driving backplane, 22 in Fig. 16.
It would have been obvious to one of ordinary skill in the art to modify the spliced display having micro-LEDs, a plurality of driving backplanes and a transparent substrate, as taught by Bower; to include the feature of a display comprising a plurality of pixel modules and the display comprising a plurality of light sensors, disposed on the transparent substrate and located between the micro LEDs and the transparent substrate, wherein each of the light sensors is adjacent to at least two of the micro LEDs, and at least one of the at least two of the micro LEDs is adjacent to two of the light sensors, as disclosed by Cok, to sense energy or environmental attributes ([0016]).
wherein parts of the light sensors are arranged along a gap between adjacent two of the driving backplanes (See Fig. 16 and the light sensors, 64 located in a gap between the driving backplanes, 22)).
Regarding dependent claim 2, Bower, as modified by Cok, discloses the splice display of claim 1, wherein:
the micro LEDs comprises a plurality of pixels, (The plurality of micro LEDs in the spliced display provides a plurality of pixels, 38.  See Bower, Fig. 4.  Additionally, Cok illustrates in Fig. 16 of the plurality of micro-LEDs providing a plurality of pixels. 20);
each of the light sensors is located between adjacent four of the pixels, and two of the adjacent four of the pixels are located between two of the light sensors (Cok illustrates in Fig. 16 of a light sensor located between adjacent four pixels and two of the adjacent four pixels are located between two of the light sensors).

Claims 4-7, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Cok (US Publication 2018/0191978) and in further view of Tomoda (US Publication 2017/0140679).
Regarding dependent claim 4, Bower, as modified by Cok, discloses the splice display of claim 1, comprising:
a plurality of LED modules, (Bower, Figs. 9/10);
at least one control element
Although Bower discloses of having controlling circuits, 41, Bower does not explicitly disclose:
the at least one control element is disposed on the transparent substrate,
However, in the field of tiled displays having LED modules, Tomoda illustrated in Fig. 3 illustrates a control element (Driving Circuit Unit, 110) disposed on an edge of the back surface of the transparent substrate. Furthermore, in Fig. 10, Tomoda illustrates wirings (driving element) in which the signals applied to the wirings are controlled by the at least one control element and is disposed on the LED module.  The signals provided in the wiring are used to drive the modules and therefore are considered driving elements.
It would have been obvious to one of ordinary skill in the art to modify the spliced display of Bower; to include at least one control element disposed on the edge of the back surface of the transparent substrate, as disclosed by Tomoda; to control the tiled display.
....and a signal transmission structure, wherein each of the LED modules comprises one of the driving backplanes and parts of the micro LEDs....the at least one control element is connected to the plurality of LED modules via the signal transmission structure, and the plurality of LED modules are connected to each other via the signal transmission structure (Bower, in Fig. 8, illustrates the connections between a signal transmission structure comprising a circuit layer, 27 and a plurality of conductive bumps, 25 which connect the plurality of LED modules together (See also Fig. 9)).
Regarding dependent claim 5, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 4, wherein:
the at least one control element is disposed on an edge of the back surface of the transparent substrate (See description of Tomoda in claim 4).
Regarding dependent claim 6, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 4, wherein:
the signal transmission structure comprises a circuit layer and a plurality of conductive bumps, the plurality of conductive bumps are respectively disposed between the driving backplanes and the transparent substrate (The conductive bumps, 25 are disposed between the driving backplanes and transparent substrate.  See Bower, Fig. 9);
and the circuit layer is disposed on the back surface of the transparent substrate and electrically connected to the at least one control element and the plurality of conductive bumps (See Figs. 8/9 of Bower).
Regarding dependent claim 7, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 6. However, Bower does not explicitly teach, wherein each of the plurality of LED modules comprises:
at least one positioning bump, each of the driving backplanes has at least one positioning through-hole, and the at least one positioning bump is located at an end of the at least one positioning through-hole.
However, Tomoda further illustrates in Figs. 3 and 8 of having a positioning through-hole located in the driving backplane and the conductive bump is also provided as a positioning bump and is located at an end of the least one positioning through-hole.
Bower teaches a base process/product of a spliced display having LED modules, which the claimed invention can be seen as an improvement in that the tiled display has electrical connections between the LED modules to provide a structure with increased brightness ([0013]).  Tomoda teaches a known technique of using positional bumps in a spliced display comprising a plurality of LED display modules that is comparable to the base process/product.
Tomoda’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Bower and the results would have been predictable and resulted in positional bumps located at the end of at least one positioning through-hole, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 9, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 4, wherein:
the at least one control element is adapted to actively drive the plurality of micro LEDs (Tomoda, Fig. 14 illustrates The Drive Control Circuit 111 (110) is used to drive the pixels (LEDs)).
Regarding dependent claim 10, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 4, wherein:
each of the plurality of LED modules comprises at least one driving element, the at least one driving element is disposed on the driving backplane, and the at least one control element is adapted to control the at least one driving element to drive the plurality of micro LEDs (Bower illustrates in Figs. 8 and 9 and the control elements, 40 which can control the micro LEDs ([0081])).
Regarding dependent claim 11, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 8, wherein:
the signal transmission structure comprises a plurality of circuit structures, the plurality of circuit structures are respectively disposed on the driving backplanes, and each of the plurality of circuit structures is connected to the at least one corresponding driving element and the plurality of corresponding micro LEDs (Bower illustrates in the combination of Figs. 5 and 8 of the signal transmission structure comprising a plurality of circuit structures which connect to the driving element and are located on the driving backplane and connected to the micro LEDs (30)).
Regarding dependent claim 16, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 1, wherein:
each of the plurality of LED modules comprises at least one spacer, and the at least one spacer is connected between the driving backplane and the back surface of the transparent substrate (The bumps also act as a spacer).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Cok (US Publication 2018/0191978), Tomoda (US Publication 2017/0140679) and in further view of Pierson (US Patent 5,808,710).
Regarding dependent claim 8, Bower, as modified by Cok and Tomoda, discloses the spliced display of claim 1, but does not explicitly teach, wherein each of the LED modules, comprises:
an adhesive layer, 
However, in the same field of endeavor LED display modules in tiled displays, Tomoda, Fig. 3, adhesive layer comprising the same adhesive 230/231 ([0056])) and applied to a surface of the driving backplane.
Bower teaches a base process/product of LED modules having micro LEDs located between a transparent substrate and a driving backplane, which the claimed invention can be seen as an improvement in that the tiled display has electrical connections between the LED modules to provide a structure with increased brightness ([0013]).  Tomoda teaches a known technique of an adhesive layer which is provided between a driving backplane and transparent substrate that is comparable to the base process/product.
Tomoda’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Bower and the results would have been predictable and resulted in wherein the adhesive layer covers the plurality of micro LEDs which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of references disclose an adhesive that covers the pixels (LEDs), they do not explicitly disclose:
and is filled in a gap between the plurality of LED modules.
However, in same field of endeavor, Pierson discloses of placing a layer of adhesive, 4 on the bottom of a display substrate, 3 and discloses the adhesive would be placed between the spaces of the pixels (Column 3, line 40).
It would have been obvious to one of ordinary skill in the art to modify the micro LEDs (pixels) located between a transparent substrate and backplane, as disclosed in the combination of Bower and Tomoda; to include the use of an adhesive filled in between the pixels, thereby covering a side of the pixels, as disclosed by Pierson, in order to not interfere with the display.
The combination of references would cover the sides of pixels with the adhesive.  However, Bower, Tomoda and Pierson discloses that adhesive can cover the sides of pixels, thereby indicating it is well-within the capability of one or ordinary skill in the art to provide adhesive that covers the pixels as well as putting adhesive in the gaps between pixels, as both methods are taught by the prior art.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Cok (US Publication 2018/0191978), Tomoda (US Publication 2017/0140679) and in further view of Shi (US Publication 2019/0019443).
Regarding dependent claim 17, Bower, as modified by Cok and Tomoda, discloses the splice display of claim 1, wherein:
each of the plurality of LED modules has a plurality of pixels arranged in an array, (See Bower, combination of Figs. 1, 4 and 8);
each of the plurality of pixels comprises a portion of the plurality of micro LEDs, (Each pixel comprises LED.  See Fig. 4);
the plurality of pixels comprise a plurality of first pixels and a plurality of second pixels, the plurality of first pixels are adjacent to another of the plurality of LED modules and located between the plurality of second pixels and the other LED module, (See combination of Figs. 4 and 8 illustrating multiple LED modules each having an array of pixels);
Although the combination of Bower, Cok and Tomoda disclose a display module having first and second pixels comprising a micro-LED and wherein the first pixels are those pixels located between the second pixels and an adjacent display module, they do not appear to explicitly disclose:
and a width of each of the plurality of first pixels is smaller than a width of each of the plurality of second pixels.
However, in the field of having different display areas, Shi discloses of having first pixels located along an edge of a first area, 22 and adjacent to a second display area, 20 (see Fig. 2).  The first pixels are considered the pixels with a smaller width than the second pixels.  Furthermore, Fig. 2 illustrates the first pixels can be located between the second pixels and an adjacent display area.  The first and second pixels also are arranged along a first direction and the difference in size between the first and second pixels is along the second direction.
It would have been obvious to one of ordinary skill in the art to modify the pixel size of the display modules of Bower/Tomoda; to include first pixels along the edge of a first display area and in between second pixels and an adjacent second display area to be smaller than the second pixels, as disclosed by Shi to reduce the load of the data lines ([0003]).
Regarding dependent claim 18, Bower, as modified by Cok, Tomoda, and Shi, discloses the splice display of claim 17, wherein:
the plurality of first pixels are arranged along a first direction, the plurality of second pixels are arranged along the first direction, and the width of each of the plurality of first pixels in a second direction perpendicular to the first direction is smaller than the width of each of the plurality of second pixels along the second direction (See teachings of Shi in claim 15).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Cok (US Publication 2018/0191978) and in further view of Katsu (US Publication 2010/0066713).
Regarding independent claim 19, Bower teaches a spliced display, comprising: 
a transparent substrate having a display surface and a back surface opposite to each other (In Fig. 9, Bower illustrates a transparent substrate, 12 which can be made of glass ([0092]));
a plurality of driving backplanes, disposed on the back surface of the transparent substrate and spliced with each other; a plurality of micro (light-emitting diodes) LEDs, disposed on the driving backplanes respectively and located between the driving backplanes and the transparent substrate, wherein each of the driving backplanes is corresponding to parts of the micro LEDs; and (Fig. 9 illustrates two modules disposed on the back surface of the transparent substrate, 12 and are spliced together via electrical connections.  The modules comprise of integrated circuits, 30 that are micro LEDs ([0084]). Each LED module comprise a driving backplane , 10 (see Fig. 8), thereby providing a plurality of driving backplanes in a spliced display and a plurality of micro LEDs, 30 ([0010,0077]).  Fig. 9 illustrates the micro LEDs, 30 arranged in an array between the driving backplane and transparent substrate);
Although Bower teaches of having a transparent substrate and micro LEDs, Bower does not explicitly teach:
a plurality of light sensors, disposed on the transparent substrate and located between the micro LEDs and the transparent substrate, wherein each of the light sensors is adjacent to at least two of the micro LEDs, 
However, in the field of pixel modules, Cok discloses of having a plurality of micro-LEDs, 60 ([0062]) located in a pixel module and on a pixel (driving) module substrate, wherein the pixel module substrate is located on a transparent substrate, 12 ( [0054, 0107]).  See Fig. 6. In addition, Cok discloses of using light (photo) sensors, 64, which can be located on, in, over or under the transparent substrate, 12 ([0090]).  Fig. 16 illustrates the light sensors, 64 adjacent to at least two micro LEDs, 60 and at least one of the at least two micro LEDs is adjacent to two of the light sensors.
It would have been obvious to one of ordinary skill in the art to modify the spliced display having micro-LEDs, a plurality of driving backplanes and a transparent substrate, as taught by Bower; to include the feature of a display comprising a plurality of pixel modules and the display comprising a plurality of light sensors, disposed on the transparent substrate and located between the micro LEDs and the transparent substrate, wherein each of the light sensors is adjacent to at least two of the micro LEDs, and at least one of the at least two of the micro LEDs is adjacent to two of the light sensors, as disclosed by Cok, to sense energy or environmental attributes ([0016]).
The combination of Bower and Cok do not explicitly disclose:
and the brightness of at least one of the at least two of the micro LEDs is sensed by two of the light sensors
However, in the field of light sensors and LED displays, Katsu illustrates in Fig. 3 of having a light sensor, 13 which detects the illumination of the light source, 10 and more specifically the lighting section, 4 which comprises multiple LEDs.  Each lighting section is measured by two light sensors, 13 ([0035]).
It would have been obvious to one of ordinary skill in the art to modify the spliced display having light sensors for detecting the light output from micro-LEDs, as disclosed by the combination of Bower and Cok; to include the feature of using two light sensors for detecting the illumination of the same LEDs, as disclosed by Katsu, to control the photo-emission quantity of the light source ([0003]).
wherein parts of the light sensors are arranged along a gap between adjacent two of the driving backplanes (See Fig. 16 and the light sensors, 64 located in a gap between the driving backplanes, 22)).
Regarding dependent claim 20, Bower, as modified by Cok and Katsu, discloses the splice display of claim 19, but does not explicitly disclose, wherein:
after one of the light sensors senses the brightness of the at least two of the micro LEDs, another one of the light sensors senses the brightness of the at least one of the at least two of the micro LEDs.
It would have been obvious to one of ordinary skill in the art to modify the spliced display and operation thereof, wherein the spliced display uses multiple light sensors to detect the illumination of the same LEDs, to provide an operation of operating one sensor before the other, because such a modification would have been obvious to try.  More specifically, Katsu discloses the operation of using multiple sensors for the same LEDs. Therefore, providing the multiple sensor operation in a sequential or concurrent manner provides a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
 
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2014/0259634 to Cox discloses a plurality of interconnecting panels (see Fig. 1), but not specific structure of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693